Citation Nr: 1724406	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  13-09 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), dysthymia, and depression.

3.  Entitlement to service connection for ulnar neuropathy of the right upper extremity, to include as secondary to service-connected chronic cervical fasciitis.

4.  Entitlement to service connection for ulnar neuropathy of the left upper extremity, to include as secondary to service-connected chronic cervical fasciitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1977 to August 1981 and from July 1982 to September 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In August 2016, the Veteran testified before the undersigned during a Board hearing via videoconference; a copy of the transcript has been associated with the claims folder.

The Board has recharacterized the claim for service connection for PTSD and depression to include other psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for a psychiatric disorder, ulnar neuropathy of the right upper extremity, and ulnar neuropathy of the left upper extremity are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the August 2016 Board hearing, the Veteran withdrew the issue of entitlement to an initial compensable evaluation for his bilateral hearing loss.  


CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to an initial compensable evaluation for bilateral hearing loss have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn by the appellant or by his or her authorized representative during the course of a Board hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016). 

At the August 2016 Board hearing, the Veteran stated he wanted to withdraw the issue of entitlement to an initial compensable evaluation for his bilateral hearing loss.  Thus, the Board finds that there remain no allegations of errors of law or fact for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review this issue, and it is dismissed.


ORDER

The appeal of the issue of entitlement to an initial compensable evaluation for bilateral hearing loss is dismissed.


REMAND

VA regulations require that a supplemental statement of the case (SSOC) be furnished to the Veteran if, after the last statement of the case (SOC) or SSOC was issued, additional pertinent evidence is received.  38 C.F.R. § 19.31 (2016).  The last SSOC that addressed the issue of service connection for ulnar neuropathy of the bilateral upper extremities was issued in May 2015.  However, since then, the Veteran underwent a VA examination of his cervical spine, to include examination of his bilateral upper extremities, in October 2015.  

As for the psychiatric disorder claim, the Veteran underwent a July 2010 psychiatric examination, in which the examiner diagnosed the Veteran with dysthymia, and opined it is less likely than not that any depression or dysthymia were due to an injury, illness, or event that occurred during the Veteran's military service.  In support, the examiner noted that over many years of psychological treatment, the Veteran rarely if ever mentioned any military experiences that have had a lasting impact on his mental health.  Additionally, she noted that the Veteran was only seen once in July 1988 for mental health treatment during service, and the overall diagnosis was that the Veteran had dependent personality traits due to being the adult child of a dysfunctional family.  Moreover, the examiner noted that while the Veteran did report some stressful experiences from service, to include being near the epicenter of an earthquake, participating in 60 days of bombing in Cuba, and a near drowning incident, treatment notes only indicated there was a possibility of a diagnosis of PTSD.

However, since the July 2010 VA examination, VA treatment records showed the Veteran has been diagnosed with anxiety, depression, PTSD, and alcohol abuse.  Further, in March 2011 and May 2011 statements, the Veteran reported several stressful incidents that occurred during his service that the July 2010 VA examiner did not consider.  Specifically, the Veteran reported that while he was on duty in North Carolina, his unit experienced an aircraft malfunction at 65,000 feet, and he was almost involved in a plane crash.  Further, he reported that in October 1982, he was assaulted by three individuals and sustained head trauma from being hit from behind with a broom handle.  Additionally, he reported that while he was deployed in Cuba in October 1979, he was placed in a combat situation and feared for his life.  He also reported that in March 1985 in California, he was struck from behind by a moving vehicle, and has since experienced panic attacks.  Lastly, the Veteran again reiterated the stressful incidents of the earthquake, the 60 days of bombing in Cuba, and his near-drowning incident.

Moreover, at the August 2016 Board hearing, the Veteran stated that the reason he had rarely mentioned his military experiences during his psychiatric treatment was because he "closed down" and had a difficult time discussing these incidents.  

Thus, as the July 2010 VA examiner did not discuss the above, the Board finds that the July 2010 VA examination and opinion are inadequate.  Therefore, a remand is necessary in order to obtain a new VA examination and an adequate medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

The Board also notes that several of the Veteran's reported stressors appear supported by the record.  Service treatment records showed the Veteran was involved in a near-drowning incident in June 1986, a motor vehicle accident in March 1985, and received treatment in 1982 for head trauma.  Further, the Veteran's individual deployment record showed the Veteran was deployed in Guantanamo, Cuba for 57 days, possibly during the Soviet Combat Brigade.  However, upon remand, the AOJ should endeavor to corroborate all the Veteran's stressors from his March 2011 and May 2011 statements, to include verifying the dates of the Veteran's period of service in Guantanamo, Cuba. 

Accordingly, the case is REMANDED for the following action:

1.   Obtain any and all VA treatment records from the Milwaukee VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Attempt to corroborate the Veteran's reported stressors from his March 2011 and May 2011 statements, and if it is not possible to do so, enter a formal finding on a lack of information required to verify stressors that outlines all efforts to corroborate the stressors.  Additionally, attempt to verify the dates of the Veteran's period of service in Guantanamo, Cuba.  

3.  Schedule the Veteran for a VA examination to determine whether any current psychiatric disorder, to include PTSD, depression, anxiety, and alcohol abuse, are related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders found at any time during the course of the appeal, to include PTSD, depression, anxiety, and alcohol abuse.  

If PTSD is diagnosed on examination, the examiner must identify the stressor or stressors upon which the diagnosis is based.

For each psychiatric disorder diagnosed on examination, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disorder found began during or is otherwise related to military service.  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims for service connection for a psychiatric disorder, ulnar neuropathy of the right upper extremity, and ulnar neuropathy of the left upper extremity.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


